Maxwell, Ch. J.
This is an application for a writ of mandamus to compel the officers of the school district ill question to make a certain report; and the proper authorities to levy a tax on the property of such school district for the payment of principal and interest of two certain bonds, each for the-sum of $500, with interest, which bonds, it is alleged, were issued by said district and the proceeds used by it in the-erection of a school-house therein. There was personal service on each of the defendants, but no defense interposed to the action. The facts stated in the petition, therefore, will be taken as true. In this class of cases, however,, as a condition of granting relief where it is apparent • that, the tax if levied in one year would be burdensome upon the taxpayers of the district, the court will extend the levy over such a number of years as not to make the tax oppressive. As the tax in this ease would be burdensome if levied upon the property of the taxpayers of the district in less than four years, such levy will therefore be extended over the period of four years. The sum now due to be divided into four installments, and a tax to pay one of said installments be levied in the years 1888, 1889, 1890, and 1891.
Judgment accordingly.
The other judges concur.